FILED
                           NOT FOR PUBLICATION                             DEC 14 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHAMMAD ALI TALAIE, an                          No. 13-56314
individual on behalf of themselves and all
others similarly situated; ROSA W.               D.C. No. 2:12-cv-04959-DMG-
TALAIE, an individual on behalf of               AGR
themselves and all others similarly
situated,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

 v.

WELLS FARGO BANK, NA; US BANK
NA, National Association as Trustee,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                     Argued and Submitted November 2, 2015
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: W. FLETCHER and GOULD, Circuit Judges and CHRISTENSEN,***
Chief District Judge.

      Plaintiffs Mohammad and Rosa Talaie appeal the district court’s dismissal

of their putative class action against Wells Fargo Bank and U.S. Bank, alleging

claims arising out of the modification of the Talaies’ two home loans. We affirm.

      Plaintiffs defaulted on their loans in 2009 and sought a loan modification

from Wells Fargo. Plaintiffs contend that Wells Fargo found them eligible for a

loan modification, but Wells Fargo’s response is that its correspondence

equivocally states Plaintiffs may be eligible if they take certain actions. Wells

Fargo advised Plaintiffs that they needed to pay off the amount in arrears on their

first loan to be considered for a modification. Wells Fargo eventually denied the

requested loan modification on the ground that U.S. Bank, which owned the

mortgage, did not approve it. Plaintiffs brought this action, which the district court

dismissed.

1.    Plaintiffs first alleged that Defendants violated 15 U.S.C. § 1641(g), a

provision of the Truth in Lending Act, by failing to notify Plaintiffs when their

loan was transferred from Wells Fargo to U.S. Bank. We reject this claim in an

opinion filed jointly with this memorandum disposition. Plaintiffs also contend

       ***
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.

                                           2
that U.S. Bank had a duty to comply with § 1641(g) in 2012, when Wells Fargo

assigned the deed of trust to U.S. Bank via a Corporate Assignment of Deed of

Trust. But as the district court correctly noted, the 2012 assignment was only a

formality and did not constitute a new transfer of the loan. Under California law,

U.S. Bank became the beneficiary under Plaintiffs’ deed of trust in 2006, when the

loan was transferred, regardless of whether an assignment was ever recorded

between Wells Fargo and U.S. Bank. Jenkins v. JP Morgan Chase Bank, N.A., 216

Cal. App. 4th 497, 518 (2013). Section 1641(g) does not apply to the 2012

Corporate Assignment of Deed of Trust.

2.    Plaintiffs brought cancellation of documents and quiet title claims. To

support these claims, a borrower must show that he tendered or offered to tender

the amount of the secured indebtedness, or was excused from doing so. Lona v.

Citibank, N.A., 202 Cal. App. 4th 89, 104 (2011). Although there are exceptions to

the tender rule, such as where the borrower attacks the validity of the underlying

debt, none of those exceptions apply here. Mabry v. Superior Court, 185 Cal. App.

4th 208, 213 (2010), also does not establish any exception to the tender rule

because Plaintiffs did not allege violation of Cal. Civ. Code § 2923.5.

3.    Plaintiffs also alleged fraud based on Wells Fargo’s suggestion that paying

off the amount in arrears may lead to a loan modification. A fraud claim requires a


                                          3
misrepresentation with knowledge of its falsity and intent to defraud. Robinson

Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979, 990 (2004). Wells Fargo’s

statements are not specific and in our view do not seem to have been intended to

defraud.

4.    Plaintiffs also alleged violation of the California Unfair Competition Law,

Cal. Bus. & Prof. Code §§ 17200 et seq., which prohibits any “unlawful, unfair, or

fraudulent business act or practice.” Plaintiffs have not alleged an injury within the

meaning of the Unfair Competition Law, and so have not established standing to

support a cause of action. The district court properly dismissed these claims.

      AFFIRMED.




                                           4